United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, OFFICE OF CIVIL RIGHTS,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0800
Issued: July 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2015 appellant filed a timely appeal from a November 6, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective November 16, 2014 for failure to complete an EN1032 form as requested.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted two medical reports on appeal. The Board notes that it can only review evidence that was
before OWCP at the time of the November 6, 2014 decision on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 18, 1978 appellant, then a 55-year-old equal opportunity specialist, filed an
occupational disease claim (Form CA-2) alleging that she had an emotional condition causally
related to her federal employment. OWCP accepted the claim for depression on March 21, 1980.
Appellant stopped working and began receiving wage-loss compensation on the periodic rolls.
OWCP periodically sent appellant a letter (Form CA-1032) requesting that she complete
an enclosed form (Form EN1032) with regard to her employment activity, if any, within the past
15 months.3 By CA-1032 dated October 2, 2012, OWCP requested that she answer all questions
on the EN1032 form within 30 days. Appellant was advised that failure to respond would result
in suspension of benefits pursuant to 20 C.F.R. § 10.528. She submitted a completed EN1032 on
November 2, 2012.
OWCP sent appellant a CA-1032 dated October 2, 2013, again requesting that she
complete an EN1032 form within 30 days. By decision dated November 18, 2013, it suspended
appellant’s compensation effective December 15, 2013 for failure to submit the requested
information. The record indicates that appellant submitted a completed EN1032 form on
December 9, 2013 and the suspension was lifted. Appellant continued to receive wage-loss
compensation.
On October 2, 2014 OWCP again requested that appellant complete an enclosed EN1032
form within 30 days. It again advised her that if she did not complete the form her compensation
would be suspended pursuant to 20 C.F.R. § 10.528.
By decision dated November 6, 2014, OWCP suspended appellant’s compensation
effective November 16, 2014. It found that she had not submitted the requested information
regarding her employment activity, if any. In addition, OWCP advised appellant that her
compensation would be restored retroactively if she completed and submitted the EN1032 form.
LEGAL PRECEDENT
Section 8106(b) of FECA authorizes the Secretary of Labor to require a partially disabled
employee to report his or her earnings from employment or self-employment, by affidavit or
otherwise, in the manner and at the times the Secretary specifies.4
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.5 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
3

The EN1032 also requests information with respect to dependents, receipt of other federal benefits, third-party
settlements, and fraud offenses.
4

5 U.S.C. § 8106(b).

5

20 C.F.R. § 10.528. See also A.H., Docket No. 15-241 (issued April 3, 2015).

2

At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.6
ANALYSIS
In the present case, OWCP sent appellant a letter dated October 2, 2014 requesting that
she complete and return the enclosed EN1032 form. Appellant was advised that she must
complete and return the form within 30 days, or her compensation would be suspended. This
was consistent with previous requests sent periodically by OWCP.
The record indicates that appellant failed to timely submit the EN1032 form within 30
days. Appellant was receiving wage-loss compensation and she was required to complete the
EN1032 form. The failure to file the EN1032 form within 30 days results in the suspension of
compensation until OWCP receives the completed form. The Board finds that OWCP properly
suspended appellant’s compensation pursuant to 20 C.F.R. § 10.528.
On appeal, appellant states that she did not complete the forms in a timely manner
because she has health issues and was hospitalized for a short period on two occasions.
Appellant’s compensation will be reinstated retroactive to the date of suspension once she
properly submits the requested information.7 Based on the evidence of record, OWCP properly
suspended compensation effective November 16, 2014 in this case.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation effective
November 16, 2014.

6

Id.; see also 20 C.F.R. § 525.

7

Supra note 4; see also T.G., Docket No. 14-952 (issued July 14, 2014).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 6, 2014 is affirmed.
Issued: July 7, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

